CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors: We hereby consent to the incorporation by reference in this Registration Statement filed on Form S-1, filed on July 16, 2008, of our report dated March 20, 2007, relating to the consolidated financial statements of Striker Oil & Gas, Inc. (formerly Unicorp, Inc.) appearing in the Form 10-KSB for the year ended December 31, 2007.We also consent to the reference of our firm under the heading “Experts” in this Registration Statement. /s/ Thomas Leger & Co., L.L.P. Houston,
